IN THE COURT OF APPEALS OF IOWA

                                   No. 22-0645
                               Filed June 15, 2022


IN THE INTEREST OF A.H., N.H., and B.H.,
Minor Children,

C.M., Mother,
      Appellant,

D.H., Father,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for O’Brien County, Shawna L.

Ditsworth, District Associate Judge.



      A mother and father separately appeal the termination of their respective

parental rights. AFFIRMED ON BOTH APPEALS.



      Kevin J. Huyser, Orange City, for appellant mother.

      Tobias Cosgrove, Sibley, for appellant father.

      Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

      Tisha Halverson, Paullina, attorney and guardian ad litem for minor children.



      Considered by May, P.J., and Greer and Chicchelly, JJ.
                                        2


MAY, Presiding Judge.

      A mother and father separately appeal the termination of their respective

parental rights. They both challenge the statutory grounds authorizing termination

and ask us to apply a permissive exception to forgo termination. In addition, the

father asks us to grant more time to work toward reunification, while the mother

argues termination is not in the children’s best interests.1 We affirm as to both

parents.

      We review termination proceedings de novo. In re Z.P., 948 N.W.2d 518,

522 (Iowa 2020). “We will uphold an order terminating parental rights where there

is clear and convincing evidence of the statutory grounds for termination. Evidence

is clear and convincing when there is no serious or substantial doubt as to the

correctness of the conclusions of law drawn from the evidence.” In re T.S., 868

N.W.2d 425, 431 (Iowa Ct. App. 2015) (internal citation omitted).

      We generally use a three-step analysis to review the termination of a

parent’s rights. In re A.S., 906 N.W.2d 467, 472 (Iowa 2018). We consider:

(1) whether grounds for termination have been established, (2) whether

termination is in the children’s best interests, and (3) whether we should exercise

any of the permissive exceptions to termination. Id. at 472–73. Then we address

any additional claims raised by the parents. In re K.M., No. 19-1637, 2020 WL

110408, at *1 (Iowa Ct. App. Jan. 9, 2020). “However, if a parent does not



1 The father also makes a passing claim suggesting he was not provided with
reasonable efforts. But this argument is not sufficiently developed for our review.
See In re S.V., No. 22-0283, 2022 WL 1236963, at *2 (Iowa Ct. App. Apr. 27, 2022)
(“But the mother only makes a passing reference to this issue. So her claim is not
sufficiently developed for our review.”).
                                        3

challenge a step in our analysis, we need not address it.” In re J.P., No. 19-1633,

2020 WL 110425, at *1 (Iowa Ct. App. Jan. 9, 2020).

      Both parents challenge the statutory grounds authorizing termination. Here,

the juvenile court terminated both parents’ rights pursuant to Iowa Code section

232.116(1)(e) and (f) (2021). When the juvenile court terminates under multiple

statutory grounds, as occurred here, we may affirm on any ground satisfied. In re

J.D., No. 21-0391, 2021 WL 3379037, at *1 (Iowa Ct. App. Aug. 4, 2021). We

choose to address paragraph (f) with respect to both parents.         Paragraph (f)

authorizes termination when:

             (1) The child is four years of age or older.
             (2) The child has been adjudicated a child in need of
      assistance pursuant to section 232.96.
             (3) The child has been removed from the physical custody of
      the child’s parents for at least twelve of the last eighteen months, or
      for the last twelve consecutive months and any trial period at home
      has been less than thirty days.
             (4) There is clear and convincing evidence that at the present
      time the child cannot be returned to the custody of the child’s parents
      as provided in section 232.102.

Iowa Code § 232.116(1)(f). Both parents limit their challenge to the final element,

whether the children could be safely returned.2 This element is satisfied when the

State establishes the children cannot be safely returned to the parent at the time

of the termination hearing. See In re T.W., No. 20-0145, 2020 WL 1881115, at *2–




2 The father also claims that because he “never had custody of the children they
have not been removed from his car[e]” and therefore termination under this code
section is inapplicable. But this argument misunderstands the posture of this case
and Iowa law. The children were removed from the father’s custody in the initial
removal order. And “removal of the child[ren] from the mother is sufficient to
support termination of the father’s parental rights.” In re Z.G., No. 16-2187, 2017
WL 1086227, at *3 (Iowa Ct. App. Mar. 22, 2017).
                                          4


3 (Iowa Ct. App. Apr. 15, 2020) (discussing analogous element under paragraph

(h)).

        We agree with the juvenile court that the children could not be safely

returned to either parent’s care. The mother does not have a permanent living

situation. While this case was pending, the mother absconded from the state of

Iowa.   She left no address information with the Iowa Department of Human

Services (DHS). While she had some remote contact with her children, she did

not see them in person for sixteen months. She lived out of a vehicle in North

Carolina for a few months and then moved to a trailer in Michigan for about a year.

She admitted that, during her absence, she used methamphetamine and other

illegal drugs, including marijuana while pregnant. Eventually, the mother was

apprehended in Michigan and returned to Iowa on an arrest warrant. Although the

mother’s housing situation has improved by moving in with her pastor, she still has

pending criminal charges for child endangerment and abandonment. Based on

this instability, we find the children could not be safely returned to the mother.

        We reach the same conclusion with respect to the father. The father has a

well-documented history of violence in the home dating back to when the father

was a juvenile. On one occasion, the father assaulted the mother in front of their

children. And just a few months before the termination hearing, the father was

charged for another alleged domestic abuse incident. The father also self-reported

a relapse of methamphetamine use in December 2021. And the father has not

followed through on substance-abuse treatment recommendations.                All this

considered, we think the children could not be safely returned to the care of the

father. So we move to the next step.
                                             5


       Our next analytical step is determining whether termination is in the best

interests of the children.    See Iowa Code § 232.116(2).         We “give primary

consideration to the child’s safety, to the best placement for furthering the long-

term nurturing and growth of the child, and to the physical, mental, and emotional

condition and needs of the child.” In re P.L., 778 N.W.2d 33, 40 (Iowa 2010)

(quoting Iowa Code § 232.116(2)). “It is well-settled law that we cannot deprive a

child of permanency after the State has proved a ground for termination under

section 232.116(1) by hoping someday a parent will learn to be a parent and be

able to provide a stable home for the child.” Id. at 41 (citation omitted). Only the

mother challenges the juvenile court’s best-interests determination, so we limit our

consideration to whether termination of her parental rights is in the children’s best

interests.

       We conclude termination is in the best interests of these children. As the

juvenile court correctly observed, “[The mother] and [father] continue to make

decisions that [would] put the children’s safety at risk if the children were residing

with either parent.” And the instability in the mother’s life prevents her from

providing these children with the stability they need. Plus, as the juvenile court

noted, DHS has been involved with this family for nearly seven years: more than

half of the lives of each child. It is time for these children to achieve permanency.

And all things considered, we believe termination offers these children the best

chance to achieve the safety, stability, and permanency they need and deserve.

So termination is in their best interests.

       Next, we turn to permissive exceptions to termination. Both parents urge

us to forgo termination due to the closeness of their respective bonds with the
                                        6


children. Iowa Code § 232.116(3)(c). But for many of the reasons discussed

above, we decline to apply this exception to either parent. The mother’s decision

to leave the state for sixteen months—during which she had no in-person visits

with her children—demonstrates her bond with them is not particularly strong. And

while we acknowledge the father has built a relationship with the children, we

cannot overlook his lack of progress regarding drug use and physical violence.

Nor do we think that these problems can be resolved in an additional six months,

which the father also requests.3 See id. § 232.104(2)(b) (permitting the juvenile

court to grant an additional six months to work toward reunification when it can

anticipate definitive positive changes would occur during that time). So we affirm

the juvenile court.

       AFFIRMED ON BOTH APPEALS.




3 The juvenile court granted one six-month extension to work toward reunification
already in this case.